Case: 13-50429      Document: 00512599940         Page: 1    Date Filed: 04/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50429
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DENNYS SOTO-FLORES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:12-CR-893-4


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Counsel appointed to represent Dennys Soto-Flores on appeal has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Soto-Flores has filed a response in which he
plainly states his desire to withdraw his appeal. Soto-Flores’s motion for
voluntary dismissal is GRANTED; counsel’s motion to withdraw is DENIED




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50429   Document: 00512599940   Page: 2   Date Filed: 04/17/2014


                              No. 13-50429

AS MOOT; and the APPEAL IS DISMISSED. See FED. R. APP. P. 42(b); 5TH
CIR. R. 42.1.




                                    2